DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that the analog cross-section is non-symmetric as in Fig. 5 of the present invention, however Fig. 5 is symmetrical about a horizontal line therethrough and therefore it is unclear what exactly is meant by this limitation.  For purposes of examination a reference was found with the same cross-sectional shape as Fig. 5, even though it is symmetrical.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boronkay et al. (US 2013/0216980).
Boronkay shows a dental implant replica/analog for a dental model (Fig. 33 for insertion in Fig. 34), the model having a hole with a bottom (130 in Fig. 34; it is noted that claim 10 does not positively recite the dental model) with a longitudinal axis (through the center), and being made up of a body with a proximal end (bottom of Fig. 33) and a distal end (top of Fig. 33) which determine between them a distal segment (upper portion of Fig. 33) and a proximal segment (lower portion of Fig. 33), wherein the proximal segment comprises means for height positioning the replica in the dental model (for purposes of examination this is considered as a fitting between the manufactured implant replica and model; additionally, this is NOT being treated as 112 6th since sufficient structure is recited following), the distal segment comprises connection means to connect the replica to a dental prosthesis (112 6th for any conventional abutment/prosthesis attachment such as that shown in the top of Fig. 33), and the proximal end comprises connection means to connect the replica to the bottom of the hole in the dental model (112 6th for a screw attachment; threaded bore as disclosed in [0066]); wherein the replica further comprises a sectioned vertical surface on the proximal segment extending to the proximal end (Fig. 33 at 126).  However, Boronkay fails to show said means for height positioning comprise a curved surface on the proximal end of the replica for height positioning of the replica in the bottom of the hole and wherein the curved surface extends around an entire perimeter of the proximal end except where sectioned so the cross-section is non-circular and non-symmetric; and with respect to claim 11, the height positioning means of the replica comprise a notch defining a groove in the body of the replica extending about a perimeter.  Another alternative embodiment of a proximal end is shown with a curved surface (top of Fig. 29) which would be involved in the height determination since it is a part thereof and would be only interrupted by the vertical surface in combination to be non-circular and non-symmetric (non-symmetric in the same manner as Fig. 5 of the present invention since it has the same shape).  Another alternative embodiment including grooves and protrusions for fitting is shown in Fig. 18 for instance).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Boronkay’s analog by including the alternative curved surface and grooves as taught in the other embodiment of Boronkay in order to utilize known alternatives analog shapes in the art.  It would have been further obvious to have simply rearranged the grooves/protrusions to be on opposite components as this would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 12, angular and axial positioning means which prevent rotation of the replica on the axis (result of flat).  With respect to claim 14, the connection means for connecting the replica to a dental prosthesis are a threaded perforation ([0066]).  With respect to claims 15-17, the connection means for connecting to the dental model comprise removable fastening means/screw and an inner threading to house a screw ([0066]).
System claim 18 is rejected similarly to the above.  It is also noted that the 3D additive technology to manufacture is considered product-by-process where only the resulting physical dental model is at issue (however Boronkay discusses this means of manufacture in [0039]).
With respect to claims 19-21, the Office takes official notice that nut-shaped hexagonal fixtures and through holes are well known configurations in the dental art for implants and analogs and would have been obvious to have included with Boronkay.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the newly amended claim language have been addressed with the Boronkay reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772